OGG, Presiding Judge,
dissenting:
I must respectfully dissent in part from the opinion expressed by the majority. In this case the appellant, on September 21, 1978, filed a mechanic's lien in the Maricopa County Recorder’s Office on the subject property in an attempt to obtain payment for tile work performed as a subcontractor. The appellant filed his action to foreclose the lien in the Superior Court of Maricopa County on September 26,1978. There is no allegation that the subject lien was defective in any way and it is conceded that the lien was in full compliance with A.R.S. § 33-998. There is further agreement that appellant filed the superior court action to foreclose the lien within six months after the recording date as required by A.R.S. § 33-998. It is my opinion that the appellant has done all that was necessary under Arizona statutes to perfect his lien. See James Weller, Inc. v. Hansen, 21 Ariz.App. 217, 517 P.2d 1110 (1973).
A.R.S. § 33-416 provides that instruments required or authorized to be recorded “shall be notice to all persons of the existence of such ... instrument ... ”. I believe that the recording of the lien with service of a copy of such lien on the owner, together with the filing of the foreclosure action, gave the appellees legal notice of the contested lien.
The lis pendens statute, A.R.S. § 12-1191, relied upon by the majority, is permissive in stating a lis pendens may be filed in an action affecting title to real property. This statute simply provides an additional method of giving notice that a mechanic’s lien has been recorded. There is nothing in A.R.S. Art. 6, Mechanics’ and Materialmen’s Liens statutes, §§ 33-981 through 33-1006, that requires a mechanic’s or materialmen’s lien claimant to file a notice of lis pendens in addition to the requirement of recording his notice of lien and the requirement that the claimant institute an action to foreclose such lien within six months of the filing date.
I note that although the provisions of Arizona's mechanic’s lien statutes must be strictly followed, Lewis v. Midway Lumber, Inc., 114 Ariz. 426, 561 P.2d 750 (App.1977), the Arizona lien statutes are remedial and “are to be liberally construed to protect those who enhance the value of improvements.” James Weller, Inc. v. Hansen, supra at 223, 517 P.2d at 1116.
In a similar factual case involving a similar statutory scheme, the California court in Tulloh v. Boyce, 37 Cal.App. 761, 174 P. 680 (1918), held that once a mechanic’s lien claimant complies with the lien statutes, it is not necessary to file a notice of lis pen-dens. In 1953, California amended its mechanic’s lien statutes to require the filing of a lis pendens notice.
The practical business approach, which requires the additional filing of a notice of lis pendens, as advocated by the majority, has a definite appeal; however, in my opinion such a change can only be made by the Arizona Legislature. This court is obligated to construe the pertinent statutes according to their clear, unambiguous terms. Where the meaning of a statute does not lead to an impossibility or absurdity, this court must follow that meaning even though the results may be harsh, unjust or a mistake in policy. State Tax Commission v. Television Services, Inc., 108 Ariz. 236, 495 P.2d 466 (1972).
I concur with the majority in the holding that the title company is not liable to the appellant.